Exhibit 99.1 PRESS RELEASE For Immediate Release CSG Systems INTERNATIONAL reports results for THIRD quarter 2016 ENGLEWOOD, COLO. (November 2, 2016) — CSG Systems International, Inc. (Nasdaq: CSGS), the trusted global partner to launch and monetize digital services, today reported results for the quarter ended September30, 2016. Key Highlights: • Third quarter 2016 financial results: • Total revenues were $189.3 million. • GAAP operating income was $36.6 million, or 19.3% of total revenues and non-GAAP operating income was $43.9 million, or 23.2% of total revenues. • GAAP earnings per diluted share (EPS) was $0.55. Non-GAAP EPS was $0.75. • Cash flows from operations were $8.7 million. • CSG declared its quarterly cash dividend of $0.185 per share of common stock, or a total of approximately $6 million, to shareholders. • During the third quarter, CSG converted approximately one million customer accounts onto its cloud-based Advanced Convergent Platform (ACP) for a total of approximately 1.6 million conversions year-to-date.Additionally, CSG converted approximately 500,000 more customer accounts in October 2016. “I am really pleased with how we are executing in a challenging environment,” said Bret Griess, president and chief executive officer for CSG International.“We continue to move market share off of competitors’ solutions and onto our cloud-based platforms.We are expanding our reach into the broadband and cable space internationally with our recent win at Cablevision Argentina, and we are strengthening and expanding our relationships with carriers around the globe with our managed services offerings.Our successful execution on our strategy drives profitable revenue growth and long-term shareholder value.” CSG Systems International, Inc.
